Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  is coupled to downstream beam-shaping means should be changed to is coupled to “a or the” downstream beam-shaping means.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit” in claims 1, 5, 19  is being interpreted as item control unit 16 which are a computer or controller.
“processing unit” in claims 1, 3, 8, 9, 10, 15, 16, 18, and 19 is being interpreted as item processing unit 30 which are per par. 70 as a computer.
“beam-shaping means” in claims 9 is being interpreted as item device 18 which are per par. 67 is a lens a device for splitting/recombining the beam.
“propagation means” in claims 16 is being interpreted as item an axis but it not positively recited in the specification nor the claims. 
“wavelength filtering means” in claims 17 is being interpreted as item optical filter 22 which are per par. 69 is an optic.
“processing parameter control means” in claims 20 is being interpreted as item first control module CM1 which are per par. 107 is a computer.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Propagation means it not positively recited in the specification nor in the claims to enable one of ordinary skill in the art to determine what structure is required to allow the first optical probe radiation beam to be adapted to conduct.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Propagation means it not positively recited in the specification nor in the claims to enable one of ordinary skill in the art to determine what structure is required to allow the first optical probe radiation beam to be adapted to conduct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 8, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20200038954A1 Regulin (hereinafter “Regulin”).
Regarding claim 1, Regulin teaches:
A combined optical system (device 100, 200, 300, 400, 500, 600, and 700) for determining a surface temperature of an object (weld 12) or material (workpiece 10) and a distance of said object or material from a predetermined reference point 5associated with said combined optical system (abstract), wherein the combined optical system comprises: an optical radiation source (laser 110) adapted to emit at least one optical probe radiation (laser beam 112 or optical measuring beam 142) at a predetermined wavelength (par. 12; claim 11; par. 102) or in a predetermined wavelength range (par. 12; claim 11; par. 102); 
10a control unit (claim 6; claim 7; par. 45 PC or CNC controller; par. 79; par. 105 controller 1050; par. 113 to 115) for controlling the optical radiation source (claim 6; claim 7; par. 45 PC or CNC controller; par. 79; par. 105 controller 1050; par. 113 to 115), arranged to alternately control switching of said optical radiation source between an operative condition (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art), in which the optical radiation source emits said at least one optical probe radiation (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art), and an inoperative condition (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art), in which 15the optical radiation source does not emit any optical probe radiation (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art);
optical detectors (interferometer 140) adapted to detect at least one scattered optical probe radiation and one optical radiation thermally emitted from the surface of said object or material (claim 9 teaches coherence interferometer or a low coherence interferometer; par. 73) and 20a processing unit (par. 68 teaches processing region) synchronized with said control unit and arranged for: determining the distance of the surface of said object or material from said predetermined reference point on the basis of the optical probe radiation scattered from the surface of 25said object or material and received by said optical detectors when the optical radiation source is in the operative condition (par. 68 to 70; par. 73 to 80; par. 106 to 108); 
and determining a local temperature of the surface of said object or material on the basis of the optical radiation 30thermally emitted from the surface of said object or material and received by said optical detectors when the optical radiation source is in the inoperative condition (claim 4; par. 37; par. 101; par. 110).  

Regarding claim 2, Regulin teaches:
wherein the optical radiation source is arranged to emit a primary optical probe radiation and a secondary or partial optical radiation 5representative of said primary optical probe radiation, and said optical detectors comprise at least one monitoring photodetector device normally coupled to said optical radiation source for detecting said secondary or partial optical radiation (fig. 3b; par. 87).  

Regarding claim 3, Regulin teaches:
wherein the primary optical probe radiation scattered from the surface of said object or material is at least partially superimposed on said secondary or partial optical radiation on a region of 15common incidence of said at least one monitoring photodetector device (see fig. 3b below; par. 87), wherein said at least one monitoring photodetector device is adapted to detect an interference fringe pattern between the secondary or partial optical radiation and the primary 20optical probe radiation scattered by the surface of said object or material (see fig. 3b below), and wherein the processing unit is arranged to determine the distance of the surface of said object or material from said optical radiation source on the basis of said interference 25fringe pattern (claims 1, 2, 3, and 5; par. 33).  

    PNG
    media_image1.png
    386
    429
    media_image1.png
    Greyscale

Regarding claim 7, Regulin teaches:
wherein said optical detectors comprise first photodetector devices adapted to intercept at least part of the optical probe radiation 20scattered by the surface of said object or material and second photodetector devices adapted to intercept at least part of the optical radiation thermally emitted from the surface of said object or material (par. 106 teaches reflections of measurement light 2100 of the light source 2110 being decoupled and interferometrically compared to the measurement light 2100 of the light source 2110 to determine distance which is a first photodetector, par. 110 teaches using the use of a CCD camera to measure the temperature of the weld pool which is a second photodetector).  

Regarding claim 8, Regulin teaches:
wherein said first photodetector devices comprise a photodetector arrangement (optical coherence tomography device 1097 ) extending along at least one spatial direction (fig. 11) and arranged to receive said optical probe radiation scattered by the surface of said object or material from an observation direction at a 30non-zero angle with respect to an emission direction of the optical probe radiation (fig. 11 shows beam path 2115 being diverted into 1097 by transmissive mirror 2117 at a 90 degree angle to the beam path 2115), and the processing unit is arranged to determine the distance of the surface of said object or material with respect to said optical radiation source on the40 basis of an incidence position of the optical probe radiation scattered from the surface of said object or material along said at least one spatial direction of the photodetector arrangement (par. 106 to 109).  

Regarding claim 20, Regulin teaches:
A machine for laser processing of a workpiece or material (abstract), operating by a processing laser beam (laser beam 112) emitted by a working head (laser 110) and conducted along a working trajectory (par. 10; processing direction 20) on the workpiece (workpiece 10) or material (weld 12) comprising a succession of processing areas (par. 68; par. 73; par. 78; par. 98; par. 101), and comprising processing parameter control means (controller par. 21 and 22), wherein the 10machine comprises a combined optical system according to claim 1 (as discussed above), permanently coupled to said working head (fig. 1, 2, 3A, 4A, 5A, 6A, 7, 11, and 12) for determining a temperature of a surface of said workpiece or material and a distance of said workpiece or material from the working head (abstract), said processing parameter control means acting 15on the basis of a predetermined processing design (par. 47 provided geometric deign of the component forms a controlled variable of the method), the determined temperature of the surface of said workpiece or material (claim 4; par. 37; par. 101; par. 110), and the determined distance of the surface of said workpiece or material with respect to the working head (par. 68 to 70; par. 73 to 80; par. 106 to 108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200038954A1 Regulin (hereinafter “Regulin”) in view of US20200139632A1 SCHULZ (hereinafter “SCHULZ”). 
Regarding claim 4,  Regulin does not teach wherein said optical radiation source comprises a light-emitting diode having a primary radiation emission area and a secondary 30radiation emission area, and said at least one monitoring photodetector device faces said secondary radiation emission area, and the primary optical probe radiation scattered by the surface of said object or material is at least partially39 collected by said primary radiation emission area.  SCHULZ teaches, wherein said optical radiation source (calibration device 7 and determination unit 9) comprises a light-emitting diode (claim 11; par. 23-24; par. 48 teaches photo diode which is the same p-n junction technology as a light emitting diode and are known to emit light due to leakage current) having a primary radiation emission area (energy beam 5) and a secondary 30radiation emission area (reflected part 12), and said at least one monitoring photodetector device (determination element 25) faces said secondary radiation emission area (fig. 2), and the primary optical probe radiation scattered by the surface of said object or material is at least partially39 collected by said primary radiation emission area (fig. 2 par. 46 to 49).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include wherein said optical radiation source comprises a light-emitting diode having a primary radiation emission area and a secondary 30radiation emission area, and said at least one monitoring photodetector device faces said secondary radiation emission area, and the primary optical probe radiation scattered by the surface of said object or material is at least partially39 collected by said primary radiation emission area, as suggested and taught by SCHULZ, for the purpose of providing the advantage to guide the energy beam to the calibration unit between two (successive) irradiation steps and to determine whether the at least one parameter of the reflected part of the energy beam meets a nominal parameter or a nominal value, respectively (par. 13).

Regarding claim 5, SCHULZ teaches, wherein said control unit is arranged to selectively control activation and 5deactivation of an excitation current of said light-emitting diode, which is adapted to alter a thermodynamic equilibrium of populations of charge carriers.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include wherein said control unit is arranged to selectively control activation and 5deactivation of an excitation current of said light-emitting diode (claim 11; par. 23-24; par. 48 teaches photo diode which is the same p-n junction technology as a light emitting diode and are known to emit light due to leakage current), which is adapted to alter a thermodynamic equilibrium of populations of charge carriers (claim 11; par. 23-24; par. 48 teaches photo diode which is the same p-n junction technology as a light emitting diode and are known to emit light due to leakage current), as suggested and taught by SCHULZ, for the purpose of providing an advantage that it is possible to determine the position of the reflected part of the energy beam on the determination element and therefore, conclude on the spatial position of the energy beam in the process plane or whether a deviation from a nominal position (the position of the calibration unit, for instance) occurs (par. 24).

Claim 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200038954A1 Regulin (hereinafter “Regulin”) in view of US20190120753A1 Prater (hereinafter “Prater”). 
Regarding claim 6, Regulin does not teach wherein said 10optical detectors comprise photodetectors having a spectral detection range comprising said predetermined wavelength of the optical probe radiation scattered by the surface of said object or material and at least one wavelength of the optical radiation thermally emitted from the surface of said object or 15material.  Prater teaches, wherein said 10optical detectors comprise photodetectors having a spectral detection range comprising said predetermined wavelength of the optical probe radiation scattered by the surface of said object or material and at least one wavelength of the optical radiation thermally emitted from the surface of said object or 15material (par. 25 teaches a gallium phosphide photodetector, other semiconducting detectors, an avalanche photodiode, a photomultiplier tube, pyrometer, bolometer, and/or other detector technologies that produce a signal indicative of the amount of light incident on the detector surface…that operate at “Narrowband Light source” a light source with a narrow bandwidth or linewidth, for example a light of linewidth smaller than 8 cm-1, but in general it can be a light source with a linewidth narrow enough that the linewidth does not cover a spectral range of interest of the sample).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include wherein said 10optical detectors comprise photodetectors having a spectral detection range comprising said predetermined wavelength of the optical probe radiation scattered by the surface of said object or material and at least one wavelength of the optical radiation thermally emitted from the surface of said object or 15material, as suggested and taught by Prater, for the purpose of providing the advantage of a probe that produces a signal indicative of the amount light incident on the detector (par. 25).

Regarding claim 10,  Regulin does not teach wherein said first photodetector devices comprise a photodetector arrangement extending along at least one spatial direction, said optical radiation source is adapted to emit a first coaxial optical probe radiation beam and a second coaxial optical probe 25radiation beam having different transverse power distributions, and the processing unit is arranged to determine the distance of the surface of said object or material with respect to said optical radiation source on the basis of a differential comparison between the transverse power 30distribution of the first coaxial optical probe radiation beam scattered from the surface of said object or material and the transverse power distribution of the second coaxial optical probe radiation beam scattered from the surface of said object41 or material, detected by the photodetector arrangement.  Prater teaches, wherein said first photodetector (receiver 142) devices comprise a photodetector arrangement (par. 25) extending along at least one spatial direction (fig. 13), said optical radiation source is adapted to emit a first coaxial optical probe radiation beam (probe beam 129) and a second coaxial optical probe 25radiation beam (fig. 13 probe beam is split by beamsplitter 128) having different transverse power distributions (par. 59 teaches mapping angular distribution of the probe beam interacting with the sample which is obvious to incorporate transverse as well as non transverse power distributions; par. 161 teaches ), and the processing unit is arranged to determine the distance of the surface of said object or material with respect to said optical radiation source on the basis of a differential comparison between the transverse power 30distribution of the first coaxial optical probe radiation beam scattered from the surface of said object or material and the transverse power distribution of the second coaxial optical probe radiation beam scattered from the surface of said object41 or material (par. 162 to 167), detected by the photodetector arrangement.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include wherein said first photodetector devices comprise a photodetector arrangement extending along at least one spatial direction, said optical radiation source is adapted to emit a first coaxial optical probe radiation beam and a second coaxial optical probe 25radiation beam having different transverse power distributions, and the processing unit is arranged to determine the distance of the surface of said object or material with respect to said optical radiation source on the basis of a differential comparison between the transverse power 30distribution of the first coaxial optical probe radiation beam scattered from the surface of said object or material and the transverse power distribution of the second coaxial optical probe radiation beam scattered from the surface of said object41 or material, detected by the photodetector arrangement, as suggested and taught by Prater, for the purpose of providing the advantage where  the optical intensity at the detector is measured as a function of the position of the Schwarzchild objective is moved vertically as shown by arrow 1714 (or equivalently the height of sample 1712 is varied), an interferogram 1714 will result (par. 167).

20  Regarding claim 11, Prater teaches, wherein said first and second coaxial optical probe radiation beams have 5different polarizations (par. 78 teaches Quarter waveplate 214 can be used to rotate the polarization of the reflected probe beam by 90 degrees relative to the incident probe beam which are different polarizations).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said first and second coaxial optical probe radiation beams have 5different polarizations, as suggested and taught by Prater, for the purpose of providing the advantage that allows the beamsplitter 128 to selectively reflect the returning probe beam towards received 142 with minimal optical losses (par. 78).

Regarding claim 12, Prater teaches, wherein said first and second coaxial optical probe radiation beams have orthogonal polarizations (par. 78 teaches Quarter waveplate 214 can be used to rotate the polarization of the reflected probe beam by 90 degrees relative to the incident probe beam which are orthogonal polarizations).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said first and second coaxial optical probe radiation beams have orthogonal polarizations, as suggested and taught by Prater, for the purpose of providing the advantage that allows the beamsplitter 128 to selectively reflect the returning probe beam towards received 142 with minimal optical losses (par. 78).

Regarding claim 13, Prater teaches, wherein said first and second coaxial optical probe radiation beams have different wavelengths (par. 9).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said first and second coaxial optical probe radiation beams have different wavelengths, as suggested and taught by Prater, for the purpose of providing the advantage of The probing/sensing beams can be a beam that is tuned for high resolution detection of the characteristics of the sample, and can have a lower wavelength than the heating beam in some embodiments (par. 10).

Regarding claim 14, Prater teaches, wherein said first and second coaxial optical probe radiation beams are emitted at alternate intervals (par. 106 teaches the measurements can be performed by both beams simultaneously or sequentially).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said first and second coaxial optical probe radiation beams are emitted at alternate intervals, as suggested and taught by Prater, for the purpose of providing the advantage that the measurement of the IR response does not block the measurement of the Raman response or vice versa. This feature has an advantage in terms of measurement throughput (par. 106).

Regarding claim 15, Prater teaches, wherein said first 20photodetector devices comprise a photodetector array (receiver 142; par. 85), said optical radiation source is adapted to emit an optical probe radiation comprising a plurality of beams arranged symmetrically with respect to the propagation axis (par. 58 teaches sensing beam sources to include at least one sensing beam which leaves it obvious to use a plurality of sensing beams), and the processing unit is arranged to determine the distance of the 25surface of said object or material with respect to said optical radiation source on the basis of a comparison between a mutual incidence position of said plurality of beams of the optical probe radiation scattered from the surface of said object or material on the photodetector arrangement (par. 85 teaches the receiver to contain a camera and/or an array detector; par. 83 to 94 teach using the array to detect scan the workpiece to create 1D and 2D images of the surface and to positional shifts in the reflected/scattered beam, for example due to angular deviations in the beam and/or lateral shifts).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said first 20photodetector devices comprise a photodetector array, said optical radiation source is adapted to emit an optical probe radiation comprising a plurality of beams arranged symmetrically with respect to the propagation axis, and the processing unit is arranged to determine the distance of the 25surface of said object or material with respect to said optical radiation source on the basis of a comparison between a mutual incidence position of said plurality of beams of the optical probe radiation scattered from the surface of said object or material on the photodetector arrangement, as suggested and taught by Prater, for the purpose of providing the advantage to track the deviations in intensity and/or position of light reflected or scattered from the sample, including the analysis of speckle (par. 84).

Regarding claim 16, Prater teaches, wherein said optical radiation source is adapted to emit a first optical probe radiation beam and a second reference optical radiation42 beam (par. 58 teaches sensing beam sources to include at least one sensing beam which leaves it obvious to use a plurality of sensing beams), the combined optical system comprising propagation means of said first optical probe radiation beam adapted to conduct said first optical probe radiation beam towards the surface of 5said object or material and to conduct a beam reflected or scattered from the surface of said object or material toward an interferometric optical sensor (fig. 13 probe beam is split by beamsplitter 128, therefore it is obvious there is a plurality of optical probe radiation beams; par. 62; par. 66 and 67 teach the path of the beams back to the receiver modules 142 and 140; fig. 13 and fig. 14; fig. 14 teaches a view of receiver module 142 which includes 308 which is taught in par. 84 as an interferometric detection scheme), through a measurement optical path (probe light beam 130), the combined optical system comprising propagation means 10of said second reference optical radiation beam adapted to conduct said second reference optical radiation beam towards said interferometric optical sensor through a reference optical path of predetermined optical length (fig. 13 probe beam is split by beam splitter 128, therefore it is obvious there is a plurality of optical probe radiation beams; par. 62; par. 66 and 67 teach the path of the beams back to the receiver modules 142 and 140; fig. 13 and fig. 14; fig. 14 teaches a view of receiver module 142 which includes 308 which is taught in par. 84 as an interferometric detection scheme; par. 153 teaches calibrating the apparatus of Prater using an original reference position which is obvious to be a reference length), equivalent to the optical length of the measurement optical path in a nominal 15operative condition in which position of the surface of said object or material is a predetermined nominal position with respect to the predetermined reference point associated with the combined optical system (par. 153 teaches calibrating the apparatus of Prater using an original reference position which is obvious to be a reference length and position); wherein the propagation means of the first optical probe 20radiation beam and second reference optical radiation beam are arranged to superimpose said first optical probe radiation beam and second reference optical radiation beam on a common incidence region of said interferometric optical sensor (par. 62 teaches reference beams overlapping and fig. 1A teaches the beams overlapping; par. 109 and figs. 4A to 4I teach the overlapping strategy of the beams), wherein said first photodetector devices comprise an 25interferometric optical sensor including a photodetector arrangement extending along at least one spatial direction (fig. 13 teaches 126 in a spatial direction; fig. 14 teaches a view of receiver module 142 which includes 308 which is taught in par. 84 as an interferometric detection scheme), adapted to detect an interference fringe pattern between the first optical probe radiation beam and the second reference optical radiation beam on said common incidence region (par. 59; par. 63), and 30wherein the processing unit is arranged to determine the distance of the surface of said object or material from said optical radiation source on the basis of said interference fringe pattern (par. 164 to 167 teach determining a distance Zo).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein said optical radiation source is adapted to emit a first optical probe radiation beam and a second reference optical radiation42 beam, the combined optical system comprising propagation means of said first optical probe radiation beam adapted to conduct said first optical probe radiation beam towards the surface of 5said object or material and to conduct a beam reflected or scattered from the surface of said object or material toward an interferometric optical sensor, through a measurement optical path, the combined optical system comprising propagation means 10of said second reference optical radiation beam adapted to conduct said second reference optical radiation beam towards said interferometric optical sensor through a reference optical path of predetermined optical length, equivalent to the optical length of the measurement optical path in a nominal 15operative condition in which position of the surface of said object or material is a predetermined nominal position with respect to the predetermined reference point associated with the combined optical system; wherein the propagation means of the first optical probe 20radiation beam and second reference optical radiation beam are arranged to superimpose said first optical probe radiation beam and second reference optical radiation beam on a common incidence region of said interferometric optical sensor, wherein said first photodetector devices comprise an 25interferometric optical sensor including a photodetector arrangement extending along at least one spatial direction, adapted to detect an interference fringe pattern between the first optical probe radiation beam and the second reference optical radiation beam on said common incidence region, and 30wherein the processing unit is arranged to determine the distance of the surface of said object or material from said optical radiation source on the basis of said interference fringe pattern, as suggested and taught by Prater, for the purpose of providing a way to create a sample height profile (par. 166).

Regarding claim 17, Prater teaches, wherein wavelength filtering means are coupled to an input of said first photodetector devices (par. 81 teaches Receiver module 142 can comprise multiple detectors, mirrors, spectrometers, filters, etc. as needed to direct the probe beam 129 to one of more sensor units; figures 1b, 2, 3, and 6-13 teach them receiver module being coupled via a light path to the beamsplitter), said wavelength filtering means being 5adapted to transmit said predetermined wavelength or said predetermined wavelength range of the optical probe radiation scattered by the surface of said object or material (par. 81 teaches the transmittal of a selected fluorescent wavelength of interest; par. 65 teaches receiver module 140 selecting for a wavelength and intensity of probe light and the bandwidth desired for a specific measurement), and to block wavelengths of the optical radiation thermally emitted from the surface of said object or material (par. 66 teaches that it is known in the art to install Raman filters can be installed to substantially block light at the probe light source center wavelength and pass light that is wavelength shifted from the probe wavelength.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, such that wherein wavelength filtering means are coupled to an input of said first photodetector devices, said wavelength filtering means being 5adapted to transmit said predetermined wavelength or said predetermined wavelength range of the optical probe radiation scattered by the surface of said object or material, and to block wavelengths of the optical radiation thermally emitted from the surface of said object or material, as suggested and taught by Prater, for the purpose of providing the advantage that substantially block light at the probe light source center wavelength and pass light that is wavelength shifted from the probe wavelength (par. 66).

Regarding claim 18, Regulin teaches, wherein said processing unit is also configured to normalize the thermally emitted optical radiation intercepted by said first photodetector devices as a function of the determined distance 15of the surface of said object or material (par. 107 and 108).  

Regarding claim 19, Regulin teaches, except where struck through, A method for determining a temperature of a surface of an object (weld 12) or material (workpiece 10) and a distance of said object or material from a predetermined reference point associated with a combined 20optical system (abstract) comprising: an optical radiation source (laser 110) adapted to emit at least one optical probe radiation (laser beam 112 or optical measuring beam 142) at a predetermined wavelength (par. 12; claim 11; par. 102) or in a predetermined wavelength range (par. 12; claim 11; par. 102); a control unit (claim 6; claim 7; par. 45 PC or CNC controller; par. 79; par. 105 controller 1050; par. 113 to 115) for controlling the optical radiation 25source (claim 6; claim 7; par. 45 PC or CNC controller; par. 79; par. 105 controller 1050; par. 113 to 115), arranged to alternately control switching of said optical radiation source between an operative condition (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art), in which the optical radiation source emits said at least one optical probe radiation, and an inoperative condition, in which the optical radiation source does not emit any optical probe 30radiation (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art); optical detectors (interferometer 140) adapted to detect at least one scattered optical probe radiation and one optical radiation thermally emitted from the surface of said object or material (claim 9 teaches coherence interferometer or a low coherence interferometer; par. 73); and 44 a processing unit (par. 68 teaches processing region) synchronized with said control unit and arranged for: determining the distance of the surface of said object or material from said predetermined reference point on the basis 5of the optical probe radiation scattered from the surface of said object or material and received by said optical detectors when the optical radiation source is in the operative condition (par. 68 to 70; par. 73 to 80; par. 106 to 108); and determining a local temperature of the surface of said 10object or material on the basis of the optical radiation thermally emitted from the surface of said object or material and received by said optical detectors when the optical radiation source is in the inoperative condition (claim 4; par. 37; par. 101; par. 110), the method comprising: (claims 7 and par 22 teach the laser operating as a pulsed laser which is obvious to include a pulse width with an off time, or dwell time as it is known in the art); detecting at least one scattered optical radiation and 25one optical radiation thermally emitted from the surface of said object or material (claim 9 teaches coherence interferometer or a low coherence interferometer; par. 73); determining the distance of the surface of said object or material from said reference point on the basis of the optical probe radiation scattered by the surface of said object or 30material, detected when the optical radiation source is in the operative condition (par. 68 to 70; par. 73 to 80; par. 106 to 108); and determining the temperature of the surface of said object or material on the basis of the optical radiation thermally 45 emitted from the surface of said object or material, detected when the optical radiation source is in the inoperative condition (claim 4; par. 37; par. 101; par. 110; par. 106 teaches reflections of measurement light 2100 of the light source 2110 being decoupled and interferometrically compared to the measurement light 2100 of the light source 2110 to determine distance which is a first photodetector, par. 110 teaches using the use of a CCD camera to measure the temperature of the weld pool which is a second photodetector).  Regulin does not teach providing an optical radiation source adapted to emit at least one optical probe radiation at a predetermined wavelength or in a predetermined wavelength range.  Prater teaches, providing an optical radiation source adapted to emit at least one optical probe radiation at a predetermined wavelength or in a predetermined wavelength range (par. 25 teaches a gallium phosphide photodetector, other semiconducting detectors, an avalanche photodiode, a photomultiplier tube, pyrometer, bolometer, and/or other detector technologies that produce a signal indicative of the amount of light incident on the detector surface…that operate at “Narrowband Light source” a light source with a narrow bandwidth or linewidth, for example a light of linewidth smaller than 8 cm-1, but in general it can be a light source with a linewidth narrow enough that the linewidth does not cover a spectral range of interest of the sample).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include providing an optical radiation source adapted to emit at least one optical probe radiation at a predetermined wavelength or in a predetermined wavelength range as suggested and taught by Prater, for the purpose of providing the advantage of a probe that produces a signal indicative of the amount light incident on the detector (par. 25).

Regarding claim 21, Regulin teaches, except where struck through, (par. 106 to 109), height of deposition of material in an additive manufacturing 25process (claim 15), frequency or duty cycle of activation of a pulsed processing laser beam (par. 22 teaches pulse width which is duty cycle), pressure of an assist gas (par. 22 teaches process gas pressure being controlled), translation speed of the working head along the working trajectory (par. 22 teaches movement speed with respect to the workpiece), and flow rate of powdered materials in additive manufacturing processes (par. 22 teaches powder flow speed).  Regulin does not teach wherein processing parameters include at least one among intensity and transverse power distribution of the processing laser beam.  Prater teaches, wherein processing parameters include at least one among intensity and transverse power distribution of the processing laser beam (par. 59 teaches mapping angular distribution of the probe beam interacting with the sample which is obvious to incorporate transverse as well as non transverse power distributions; par. 161; par. 162 to 167).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Regulin reference, to include wherein processing parameters include at least one among intensity and transverse power distribution of the processing laser beam, relative position between said working head and said workpiece or material, height of deposition of material in an additive manufacturing 25process, as suggested and taught by Pradter, for the purpose of providing the advantage where  the optical intensity at the detector is measured as a function of the position of the Schwarzchild objective is moved vertically as shown by arrow 1714 (or equivalently the height of sample 1712 is varied), an interferogram 1714 will result (par. 167).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200038954A1 Regulin (hereinafter “Regulin”).
Regarding claim 9, Regulin teaches, wherein said first photodetector devices comprise a photodetector arrangement extending along at least one spatial direction (interferometer 140 in figs. 1, 2, 3a, 3b, 4a, 4b, 5a, and 6a are shown off axis which is equivalent to one special direction; fig. 7 shows interferometer 740 shown off axis which is equivalent to one special direction), said optical radiation source is coupled to downstream beam-shaping means 10adapted to shape said at least one optical probe radiation into a beam having a predetermined transverse power distribution variable along a propagation axis (par. 72 teaches reshaping the laser beam of the laser apparatus 110 into parallel laser light beams by means of a collimator optical unit), and the processing unit is arranged to determine the distance of the surface of said object or material with respect to said optical 15radiation source on the basis of the predetermined transverse power distribution of the optical probe radiation scattered by the surface of said object or material and detected by the photodetector arrangement (par. 46 teaches that it is known in the art to adjust the position and power of the laser based on the recorded distribution; par. 108 teaches measuring distance by filtering the reflected measurement beam because of two-sided scattering which is obvious to contain at least one power distribution).  



Conclusion5  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763